Quillian, Judge.
The defendant was indicted, tried and convicted for the crime of escape. He was sentenced in conformity with the jury verdict to 3 years. Appeal was taken to this court. Held:
1. The first 4 enumerations of error deal principally with the question of whether the evidence supported the verdict. They are without merit. On cross examination the defendant was asked the following question: "You did escape at this time, Mr. Richardson, on July 9th, 1973, you did escape; is that correct.” The defendant answered "that’s true.”
2. Enumeration of error 5 contends that the court erred in failing to grant the defendant’s motion for severance of his trial from that of a co-defendant. The co-defendant was indicted along with the defendant for escape on the same day and from the same prison and under similar circumstances.
In Burden v. State, 131 Ga. App. 522 (206 SE2d 533), this court pointed out that under new Code § 27-2101, as amended (Ga. L. 1971, pp. 891, 892; 1972, pp. 618, 619), the trial judge has a discretion in determining whether to grant a separate trial for co-defendants. See Merrill v. State, 130 Ga. App. 745, 748 (204 SE2d 632); Mathis v. *755State, 231 Ga. 401, 404 (3) (202 SE2d 73). Under the circumstances of this case, it was not an abuse of discretion to deny the defendant’s motion for severance.
Submitted July 1, 1974
Decided September 27, 1974.
James H. Bone, for appellant.
3. The remaining enumerations of error are without merit.

Judgment affirmed.


Bell, C. J., and Clark, J., concur.